60490: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 60490


Short Caption:NASSIRI, D.C. VS. CHIROPRACTIC PHYSICIAN'S BD. OF NEV.Classification:Civil Appeal - General - Other


Lower Court Case(s):Clark Co. - Eighth Judicial District - A632608Case Status:Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:04/11/2012 / Nitz, DanaSP Status:Completed


Oral Argument:12/10/2013 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:12/10/2013How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


AppellantEdward Johnson, D.C.Liborius I. Agwara
							(Agwara & Associates)
						


AppellantObteen Nassiri, D.C.Liborius I. Agwara
							(Agwara & Associates)
						


RespondentChiropractic Physicians Board of NevadaLouis A. Ling



14-10526: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


03/21/2012Filing FeeFiling fee due for Appeal.


03/21/2012Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day.12-08928




03/21/2012Notice/OutgoingIssued Notice to Pay Supreme Court Filing Fee. No action will be taken on this matter until filing fee is paid. Due Date: 10 days.12-08930




03/30/2012Filing FeeFiling Fee Paid. $250.00 from Agwara & Associates - check no. 5855.


04/02/2012Notice/OutgoingIssued Notice of Referral to Settlement Program. This appeal may be assigned to the settlement program.  Timelines for requesting transcripts and filing briefs are stayed.  (Docketing Statement mailed to counsel for appellant-due 20 days.)12-10184




04/11/2012Settlement NoticeIssued Notice: Assignment to Settlement Program - Settlement Judge: Dana Jonathon Nitz.12-11500




04/23/2012Docketing StatementFiled Docketing Statement Civil Appeals.12-12884




05/22/2012Settlement NoticeIssued Notice: ECAR. Issued Notice to Settlement Judge Dana Jonathon Nitz to file Early Case Assessment Report.12-16216




05/25/2012Settlement Program ReportFiled ECAR/Appropriate for Settlement Program. This case is appropriate for mediation and a settlement conference is scheduled for July 5, 2012.12-16581




09/24/2012Settlement Program ReportFiled Final Report/No Settlement. The parties were unable to agree to a settlement of this matter.12-30038




09/27/2012Settlement Order/ProceduralFiled Order: No Settlement/Briefing Reinstated. The parties were unable to agree to a settlement.  Appellant(s): 15 days transcript request; 90 days opening brief and appendix.12-30642




10/25/2012Transcript RequestFiled Certificate of No Transcript Request.12-33938




12/28/2012AppendixFiled Appendix to Opening Brief.12-41031




12/28/2012BriefFiled Appellants' Opening Brief.12-41044




01/25/2013BriefFiled Respondent's Answering Brief.13-02706




01/25/2013AppendixFiled Respondent's Appendix.13-02760




02/26/2013BriefFiled Reply Brief Appellants' Reply Brief13-05977




02/26/2013Case Status UpdateBriefing Completed/To Screening


06/25/2013Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the Northern Nevada Panel on the next available calendar.13-18690




07/17/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral Argument is scheduled for Wednesday, September 18, 2013, @ 10:30 a.m. in Carson City.  Argument shall be limited to 30 minutes.13-21015




09/03/2013MotionFiled Stipulation to Postpone Oral Arguments.13-25972




09/04/2013Order/ProceduralFiled Order Approving Stipulation to Continue Oral Argument. We hereby vacate the oral argument presently scheduled for September 18, 2013, at 10:30 a.m., and direct the clerk of this court to schedule this appeal for oral argument before the Northern Nevada Panel on the next available calendar. Argument shall be limited to 30 minutes.13-26142




10/07/2013Notice/OutgoingIssued Notice Scheduling Oral Argument.  Oral argument is scheduled for Tuesday, December 10, 2013, @ 11:30 a.m. in Las Vegas.  Argument shall be limited to 30 minutes.13-29783




11/26/2013Notice/OutgoingIssued Oral Argument Reminder Notice.13-35702




12/04/2013Notice/IncomingFiled Respondent's Notice of Change of Address.13-36455




12/10/2013Case Status UpdateOral argument held this day. Case submitted for decision. To the Northern Nevada Panel. NNP13-JH/RP/MC.


04/03/2014Opinion/DispositionalFiled Authored Opinion. "Affirmed." Before: Hardesty/Parraguirre/Cherry. Author: Cherry, J. Majority: Hardesty/Parraguirre/Cherry. 130 Nev. Adv. Opn. No. 27. NNP1314-10526




04/28/2014RemittiturIssued Remittitur.14-13702




04/28/2014Case Status UpdateRemittitur Issued/Case Closed.


05/09/2014RemittiturFiled Remittitur. Received by District Court Clerk on May 2, 2014.14-13702




09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)